          Case 3:19-cv-01090-JAM Document 75 Filed 11/16/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 JAWAN BEY,
      Plaintiff,

         v.                                                   No. 3:19-cv-1090 (JAM)

 WIOLETTA BAKOTA,
      Defendant.


                           ORDER DENYING PENDING MOTIONS

       This federal diversity action arises from an altercation between the plaintiff and the

defendant in a parking lot. The defendant moves to dismiss for lack of federal diversity

jurisdiction. The plaintiff cross-moves to strike the motion to dismiss and for summary judgment

in his favor. I will deny all these motions.

                                           BACKGROUND

       Plaintiff Jawan Bey seeks to hold defendant Wioletta Bakota liable as a result of a dispute

they had in October 2018 in a parking lot outside a fitness gym facility in Connecticut. Bakota

was upset at Bey because he opened the door to his car in a manner that made contact with

Bakota’s pick-up truck in the next parking space. Doc. #1 at 2-3 (¶¶ 1-8). As Bey then backed his

car out to leave, Bakota allegedly spit in Bey’s face through the open driver’s side window. Id. at

3 (¶ 9). This caused Bey to hit another car behind him. Id. at 4 (¶ 10). The police were called,

and the police ended up charging Bey with disorderly conduct. Id. at 5 (¶ 18). Bey eventually

settled this criminal charge by agreeing to pay $10,000. Id. at 7-8 (¶¶ 30-31).

       On July 15, 2019, Bey filed a pro se federal diversity complaint against Bakota. Doc. #1.

Bey alleges common law claims for tortious battery and for intentional interference with person.

Id. at 8-12 (¶¶ 34-45). The complaint invokes federal diversity jurisdiction, alleging in substance


                                                 1
          Case 3:19-cv-01090-JAM Document 75 Filed 11/16/20 Page 2 of 6




that Bey is and was at all relevant times a citizen of Florida and that Bakota is a citizen of

Connecticut. Id. at 2 (¶¶ 4-5).

       On September 26, 2019, Bakota filed a motion to dismiss for failure to state a claim. Doc.

#15. I denied the motion and then denied Bakota’s motion for reconsideration. Docs. #19, #37;

see also Bey v. Bakota, 2020 WL 59937, at *1 (D. Conn. 2020). In my ruling denying the motion

for reconsideration, I concluded in relevant part that Bakota had failed to show why the

complaint does not plausibly allege claims for battery, intentional interference and possibly for

false arrest and malicious prosecution as well. Doc. #37 at 2-4.

       On January 7, 2020, I entered an order to show cause for Bey to show why there is

federal diversity jurisdiction. Doc. #38. My concern was whether Bey was really a citizen of

Connecticut rather than Florida at the time he filed the complaint. Ibid. Bey filed a response to

the order to show cause with evidentiary materials. Doc. #39. This included his own sworn

statement that “at the time of the incident that is the subject matter of this Complaint, Plaintiff

was domiciled in the state of Florida.” Id. at 3 (¶ 6). He also included a notarized affidavit from

his nephew in Florida stating that “my uncle has been living with us off and on since 2009” and

that “[s]ometimes he goes and stays with family in Virginia, New York and Connecticut for a

little while, but he always comes back home to us.” Id. at 10. On the basis of this evidentiary

showing, I entered a subsequent docket order stating that I was satisfied that Bey was a citizen of

Florida. Doc. #41.

                                            DISCUSSION

       The parties have filed various motions, and I will address each one below.

       Bakota’s motion to dismiss




                                                  2
          Case 3:19-cv-01090-JAM Document 75 Filed 11/16/20 Page 3 of 6




       Bakota moves to dismiss pursuant to Fed. Civ. P. 12(b)(1) on the ground of additional

evidence that Bey was domiciled in Connecticut rather than Florida as he claims. She cites

Connecticut voter registration records, that Bey owns a single-family home in Bridgeport, and

that he was arrested in Connecticut for disorderly conduct in October 2018. Doc. #45 at 5-6.

       Bey filed an objection and cross-motion to strike Bakota’s motion to dismiss. Doc. #50.

With respect to voter registration records, Bey avers that he is registered to vote not only in

Connecticut but also Virginia and Florida, and that “[v]oter records do not confirm residency.”

Id. at 3 (¶ 11). With respect to his ownership of property in Connecticut, he avers that

“ownership of property in this State does not automatically indicate that Plaintiff lives in

Connecticut.” Ibid. (¶ 12). With respect to his arrest in Connecticut, he avers that this arrest

stems from the incident at issue in this lawsuit and does not show that he was resident in

Connecticut at the time. Id. at 3-4 (¶¶ 13-17). Bey otherwise takes offense at Bakota’s allegations

and moves to strike the motion to dismiss. Id. at 4-9.

       As I noted in my prior order to show cause, the existence of federal diversity jurisdiction

depends on the place of domicile of the parties at the time that the complaint was filed. Doc. #38.

“An individual’s citizenship, within the meaning of the diversity statute, is determined by his

domicile ... [in other words] the place where a person has his true fixed home and principal

establishment, and to which, whenever he is absent, he has the intention of returning.” Van

Buskirk v. United Grp. of Companies, Inc., 935 F.3d 49, 53 (2d Cir. 2019) (internal quotations

omitted). “A person has only one domicile at any given moment, though it may change.”

Ibid. “For purposes of diversity jurisdiction, the relevant domicile is the parties’ domicile at the

time the complaint was filed,” and “residence alone is insufficient to establish domicile for

jurisdictional purposes.” Id. at 53, 54.




                                                  3
          Case 3:19-cv-01090-JAM Document 75 Filed 11/16/20 Page 4 of 6




       Here, in the face of the parties’ competing claims and evidentiary submissions, I cannot

determine whether Bakota has adduced sufficient evidence to genuinely controvert Bey’s

evidence that he was a domiciliary of Florida when he filed his complaint. See Van Buskirk, 935

F.3d at 56 n.3 (plaintiff’s burden to prove diversity by a preponderance of the evidence

standard). In light of Bey’s own evidentiary submissions to show that Florida is his domicile, the

fact that he may have registered to vote in Connecticut, that he owns real property in

Connecticut, and that he was arrested for the incident at issue in Connecticut does not necessarily

establish that he was a Connecticut domiciliary when the complaint was filed.

       Accordingly, I will deny Bakota’s motion to dismiss but without prejudice to

reconsideration following the parties’ engaging in jurisdictional discovery. See, e.g., Platinum-

Montaur Life Scis., LLC v. Navidea Biopharmaceuticals, Inc., 943 F.3d 613, 617-18 (2d Cir.

2019) (discretion of court to allow for jurisdictional discovery). I will convene a status

conference to discuss the scope and manner of jurisdictional discovery. If Bakota continues to

believe after conducting jurisdictional discovery that there are grounds to challenge diversity

jurisdiction, then Bakota may renew her motion to dismiss.

       Even if Bakota does not file a renewed motion to dismiss, the Court advises the parties

that it has discretion to conduct its own inquiry and hearing into the basis for its jurisdiction at

any time in this litigation. See Fed. R. Civ. P. 12(h)(3). The submission of any false evidence on

this issue may result in contempt of court or other sanctions.

       Bey’s cross-motion to strike

       As for Bey’s cross-motion to strike Bakota’s motion to dismiss, the Court may strike a

motion or materials from a filing on the grounds that it is redundant, immaterial, impertinent, or

scandalous. See Fed. R. Civ. P. 12(f); Brown v. Maxwell, 929 F.3d 41, 51 & n.42 (2d Cir. 2019).




                                                   4
          Case 3:19-cv-01090-JAM Document 75 Filed 11/16/20 Page 5 of 6




Although Bey is upset that Bakota has challenged his allegation that he is a citizen of Florida,

there is nothing improper in Bakota doing so. Nor is it improper for Bakota to refer to Bey’s

arrest given that it is this very arrest that Bey has put at issue with the filing of this action.

Accordingly, I will deny Bey’s cross-motion to strike.

        Bey’s motion for summary judgment

        Bey moves for summary judgment on the alleged ground that there are no genuine issues

of fact to controvert his claims as corroborated by the police report which he attaches to his

motion. Doc. #49. Summary judgment may be granted only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed R. Civ. P. 56(a). I must view the facts in the light most favorable to the party who

opposes the motion for summary judgment and then decide if those facts would be enough—if

eventually proved at trial—to allow a reasonable factfinder to decide the case in favor of the

opposing party. My role at summary judgment is not to judge the credibility of witnesses or to

resolve close contested issues of fact but solely to decide if there are enough facts that remain in

dispute to warrant a trial. See generally Tolan v. Cotton, 572 U.S. 650, 656-57 (2014) (per

curiam); Pollard v. N.Y. Methodist Hosp., 861 F.3d 374, 378 (2d Cir. 2017).

        Bey has not filed a statement of material facts as required by the Court’s local rules. See

D. Conn. L. Civ. R. 56(a)(1) (stating in relevant part that “[a] party moving for summary

judgment shall file and serve with the motion and supporting memorandum a document entitled

‘Local Rule 56(a)1 Statement of Undisputed Material Facts,’ which sets forth, in separately

numbered paragraphs meeting the requirements of Local Rule 56(a)3, a concise statement of

each material fact as to which the moving party contends there is no genuine issue to be tried”).

Nor is it clear that the factual statements set forth in the police report are admissible in light of




                                                    5
         Case 3:19-cv-01090-JAM Document 75 Filed 11/16/20 Page 6 of 6




the general rule against the consideration of hearsay evidence for purposes of ruling on a

summary judgment motion. See Porter v. Quarantillo, 722 F.3d 94, 97 (2d Cir. 2013).

Accordingly, I will deny the motion for summary judgment without prejudice to renewal in

compliance with the Court’s rules and to be filed in accordance with the schedule to be

determined by the Court at a status conference with the parties.

                                          CONCLUSION

       The Court DENIES without prejudice Bakota’s motion to dismiss (Doc. #45). The Court

DENIES Bey’s cross-motion to strike (Doc. #50). The Court DENIES without prejudice Bey’s

motion for summary judgment (Doc. #49). The Court shall conduct a status conference with the

parties at 1:30pm on November 19, 2020 to discuss jurisdictional discovery and general

scheduling matters.

       It is so ordered.

       Dated at New Haven this 16th day of November 2020.

                                                            /s/ Jeffrey Alker Meyer
                                                            Jeffrey Alker Meyer
                                                            United States District Judge




                                                6
